 1

 2

 3

 4
                             UNITED STATES DISTRICT COURT
 5                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 6
     NICHOLAS LOUIS NOTARO,                           CASE NO. C19-5531 BHS
 7
                              Petitioner,             ORDER DECLINING TO ADOPT
 8          v.                                        REPORT AND
                                                      RECOMMENDATION AS MOOT
 9   DEPARTMENT OF CORRECTIONS,                       AND DISMISSING CASE

10                            Respondent.

11

12          This matter comes before the Court on the Report and Recommendation (“R&R”)

13   of the Honorable J. Richard Creatura, United States Magistrate Judge. Dkt. 4. On June

14   10, 2019, Petitioner Nicholas Notaro (“Petitioner”) filed a proposed federal habeas

15   petition pursuant to 28 U.S.C. § 2254. Dkts. 1, 1-1. On July 23, 2019, Judge Creatura

16   ordered Petitioner to submit a complete petition and pay the filing fee or submit the

17   proper form to proceed in forma pauperis by August 23, 2019. Dkt. 3. On September 10,

18   2019, Judge Creatura issued the instant R&R recommending dismissal because Petitioner

19   failed to respond. Dkt. 4.

20          The R&R was served on Petitioner’s address of record at Stafford Creek

21   Corrections Center, but on September 10, 2019, his mail was returned to the Court as

22


     ORDER - 1
 1   undeliverable. Dkt. 5. The docket entry corresponding to this event states that “[p]er staff

 2   at Stafford Creek, [Petitioner] passed away 7/28/2019.” Id.

 3          Petitioner’s death mooted his federal habeas petition. See Garceau v. Woodford,

 4   399 F.3d 1101 (9th Cir. 2005) (“Because petitioner’s death renders this case moot, the

 5   petition for writ of habeas corpus should be dismissed as moot.”); see also Dove v.

 6   United States, 423 U.S. 325 (1976) (dismissing a certiorari petition because petitioner

 7   had died); Griffey v. Lindsey, 349 F.3d 1157 (9th Cir. 2003) (dismissing a petition for

 8   writ of habeas corpus as moot because petitioner had died). Therefore, the Court having

 9   considered the R&R, the remaining record, and the docket for this case does hereby find

10   and order as follows:

11          (1)    The R&R is DECLINED as moot;

12          (2)    Petitioner’s federal habeas petition, Dkt. 1-1, is DISMISSED; and

13          (3)    The Clerk shall close this case.

14          IT IS SO ORDERED.

15          Dated this 1st day of October, 2019.

16

17

18
                                               ABENJAMIN H. SETTLE
                                                United States District Judge

19

20

21

22


     ORDER - 2
